As filed with the Securities and Exchange Commission on October 8, 2009 1933 Act File No. 333-151541 1940 Act File No. 811-22205 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 3 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 4 [X] Genworth Variable Insurance Trust (Exact Name of Registrant as Specified in Charter) 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, CA 94523-3967 (Address of Principal Executive Offices) (Zip Code) (800) 664-5345 (Registrants Telephone Number, Including Area Code) Carrie E. Hansen Genworth Variable Insurance Trust 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, CA 94523-3967 (Name and Address of Agent for Service of Process) With copy to: Michael P. OHare, Esq. Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b). [ ] on (date) pursuant to paragraph (b). [ X ] 60 days after filing pursuant to paragraph (a)(1). [ ] on (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] on (date) pursuant to paragraph (a)(2) of rule 485.
